ORDER

PER CURIAM.
Byron Caffey appeals from the judgment of the juvenile court terminating his parental rights to B.C.C., T.A.C., and C.Y.A.C. The trial court found that statutory grounds for termination existed and that termination was in the best interests of the children. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).